 


117 HRES 626 EH: Expressing the sense of the House of Representatives regarding the terrorist attacks launched against the United States on September 11, 2001, on the 20th anniversary of that date.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 626 
In the House of Representatives, U. S.,

September 10, 2021
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the terrorist attacks launched against the United States on September 11, 2001, on the 20th anniversary of that date. 
 
 
Whereas, on September 11, 2001, while Americans were attending to their daily routines, terrorists hijacked four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City, a third into the Pentagon near Washington, DC, and a fourth was prevented from also being used as a weapon against America by brave passengers who placed their country above their own lives;  Whereas thousands of innocent Americans were killed and injured as a result of these attacks, including the passengers and crew of the four aircraft, workers in the World Trade Center and in the Pentagon, rescue workers, and bystanders;  
Whereas the crewmembers of United Flight 175, American Flight 11, American Flight 77, and United Flight 93 acted as first responders, reporting the first intelligence of a war the United States did not know it was fighting and sacrificing their own lives to protect the United States and the lives of countless others;  Whereas 20 years later the country continues to, and shall forever, mourn their tragic loss and honor their memory;  
Whereas these attacks destroyed both towers of the World Trade Center, as well as adjacent buildings, and seriously damaged the Pentagon;  Whereas these attacks were by far the deadliest terrorist attacks ever launched against the United States, and, by targeting symbols of American strength and success, were intended to assail the principles, values, and freedoms of the United States and the American people, intimidate our Nation, and weaken its resolve;  
Whereas memorials have been constructed to honor the victims of these attacks at the Pentagon, in Shanksville, Pennsylvania, and on the World Trade Center grounds, so that Americans and people from around the world can visit to mourn those lost and to pay tribute to the heroic action and sacrifice of those who have served our communities and our country in the years since the attacks;  Whereas 20 years after September 11, 2001, the United States continues to fight terrorists and other extremists who threaten America and her friends and allies;  
Whereas successive Congresses and administrations have assisted victims of terrorism, protected our Nation, combated terrorism at home and abroad, and supported the members of the Armed Forces who courageously defend the United States;  Whereas by the tireless efforts of our intelligence, military, and law enforcement professionals, the United States has been able to significantly degrade the al Qaida network, by taking into custody or killing senior al Qaida leaders, operational managers, and key facilitators, and owes a debt of gratitude to the focused and persistent efforts of all those personnel involved in the removal of Osama bin Laden;  
Whereas the terrorist attacks that have occurred around the world since September 11, 2001, remind us of the hateful inhumanity of terrorism and the ongoing threat it poses to freedom, justice, and the rule of law;  Whereas United States law enforcement and intelligence agencies and allies of the United States around the world have worked together to detect and disrupt terrorist networks and numerous terror plots since September 11, 2001;  
Whereas the Nation is indebted to the brave military, intelligence, law enforcement, and civilian personnel serving around the world in advancement of United States national interests;  Whereas thousands of families have lost loved ones in the defense of freedom and liberty against the tyranny of terror; and  
Whereas the passage of 20 years has not diminished the pain caused by the senseless loss of nearly 3,000 persons killed on September 11, 2001: Now, therefore, be it  That the House of Representatives— 
(1)recognizes September 11 as a day of solemn commemoration; (2)extends again its deepest sympathies to the thousands of innocent victims of the September 11, 2001, terrorist attacks, and to their families, friends, and loved ones; 
(3)honors the heroism and the sacrifices of United States military and civilian personnel and their families who have sacrificed much, including their lives and health, in defense of their country; (4)credits the heroism of first responders, law enforcement personnel, State and local officials, volunteers, and others who aided the victims of these attacks and, in so doing, bravely risked their own lives and long-term health; 
(5)expresses thanks and gratitude to the foreign leaders and citizens of all nations who have assisted and continue to stand in solidarity with the United States against terrorism in the aftermath of the attacks on September 11, 2001, and asks them to continue to stand with the United States against international terrorism; (6)commends the military and intelligence personnel involved in the removal of Osama bin Laden; 
(7)reasserts its commitment to opposing violent extremism arrayed against American interests and to providing the United States military, intelligence, and law enforcement communities with the resources and support to do so effectively and safely; (8)vows that it will continue to identify, intercept, and disrupt terrorists and their activities; 
(9)reaffirms that the American people will never forget the sacrifices made on September 11, 2001, and will never bow to terrorist demands; and (10)declares that when Congress adjourns today, it stands adjourned out of respect to the victims of the terrorist attacks. 
 
Cheryl L. Johnson,Clerk.
